Chambers, J.,
delivered the opinion of this court.
The court below was asked to “ exclude all parol evidence of the contents, date, &c., of a certain draft, as illegal testimony, the original which was produced being the best evidence to prove these facts.” The cáse has been argued as if the draft said to be “ produced,” was in the possession of the party in court, but not exhibited in evidence, and we are willing so to understand the exception. It appears, by the statement in the exception, that all the evidence had been given without objection, and a second witness had also testified in regard to the same paper before the objection was made. We think the facts bring this case completely within the principles adopted by this court in 8 G. & J., 209, Marfield and Davidson, and Dent and Hancock, 5 Gill, 120.
But the appellant’s counsel have contended, that as the testimony, when received, could have no legal effect in making a *123case on which a recovery could be had, it ought to have been ruled out. It is contended, that as the proof was only calculated and designed to prove a loan of the bond, it should have been rejected, because, in this action, the plaintiff could not recover, if that fact were satisfactorily proved. The declaration contains the usual money counts, and amongst them a count for money had and received; but it is said to be necessary to sustain this count, that money, in fact, must be shown to have been loaned. This court has very lately had occasion to discuss this doctrine much at large in the late case of the Susquehanna Railroad Co. vs. Faunce and Passmore, decided at December term, 1846. 6 Gill, 68. The opinion of the court there, completely covers the ground now contested. If, therefore, the form of the exception allowed the question to bo raised, of which there is much doubt, we should have no hesitation in saying the testimony was not inadmissible, because it was calculated to prove the loan of the bond, that being one link in the chain of evidence upon which, when completed, by proof that the Bond was treated and received as money, the plaintiff would be entitled to a verdict in the present form of action.
JUDGMENT AFFIRMED.